DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,9,11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (2020/0094370).

	In reference to claim 1, Cherian et al. teaches a wafer polishing head comprising a carrier head, 50, a plurality of piezoelectric actuators, 52a-52c, disposed on the carrier head,  and a membrane, 54, disposed over the plurality of piezoelectric actuators wherein the plurality of piezoelectric actuators is configured to provided mechanical forces on the membrane and generate electrical charges when receiving counterforces of the mechanical forces through the membrane, (pp 0032-0033).
	In reference to claim 8, wherein the plurality of piezoelectric actuators is in contact with the membrane. (fig. 1).
	In reference to claim 9, wherein the plurality of piezoelectric actuators comprise a first actuator having a circular shape and at least a second actuator having a ring shape and surrounding the first actuator, (pp 0032).
	In reference to claims 11-13, Cherian et al. also teaches, a wafer polishing system comprising: a platen, 22, configured to allow a polishing pad, 30, to be disposed thereon, a polishing head, 50, configured to hold a substrate, 10,  against the polishing pad, the polishing head comprising: a plurality of piezoelectric actuators, 52a-52c, connected to one or more voltages, and a membrane, 54, disposed between the plurality of piezoelectric actuators and the substrate and a control unit, 90, electrically connected to the plurality of piezoelectric actuators, and configured to receive a signal of an electrical charge generated by the plurality of piezoelectric actuators, wherein the one or more voltages are adjusted by the control unit according to the signal of the electrical charge generated by the plurality of piezoelectric actuators and wherein the plurality of piezoelectric actuators is electrically isolated to each other, (pp 0058 and pp 0065-0070).
	In reference to claim 15, further comprising a slurry delivery unit, 40, configured to apply a slurry onto the polishing pad.

In reference to claims  16 and 17, Cherian et al. teaches  a method for polishing a substrate comprising receiving a substrate, 10, holding the substrate with a polishing head on a polishing pad, 30, wherein the polishing head comprises: a carrier head, 50, a first piezoelectric actuator, disposed on the carrier head and configured to provide a first mechanical force on the substrate against the polishing pad, and a membrane, 54, disposed between the substrate and the first piezoelectric actuator providing a first voltage to the first piezoelectric actuator to generate the first mechanical force to the membrane and the substrate,  receiving a first counterforce resulting from the first mechanical force to the first piezoelectric actuator to generate a first signal corresponding to the first counterforce; comparing the first signal with a reference; and adjusting the first voltage to the first piezoelectric actuator according to the first signal, to change the first mechanical force on the substrate if a result of the comparison between the first signal and the reference exceeds a tolerance and wherein the first voltage is adjusted by a control unit, electrically connecting to the first piezoelectric actuator, (pp 0058 and 0065-0070).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. in view of Suen et al. (2015/011477).
Cherian et al. teaches all the limitations of the claims except for wherein the second actuator includes a plurality of sectors, being adjacent to one another and arranged to form the ring shape.
Suen et al. teaches a second actuator includes a plurality of sectors, being adjacent to one another and arranged to form the ring shape, (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Cherian et al. with the second actuator including a plurality of sectors, as taught by Suen et al., in order to enhance the independent control capabilities of the various actuators. 

Allowable Subject Matter
Claims 2-7,14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (6,863,771), Tseng et al. (2007/0167110) and Chang et al. (9,962,805) were cited to show other examples of wafer polishing heads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	May 6, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723